DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment to the claims filed 02/17/2022 has been entered. Claim(s) 1, 3 and 6-9 is/are currently amended. Claim(s) 1-9 is/are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: "adjusting the insulin infusion signals to produce an adjusted total insulin infusion signal, and send the adjusted total insulin infusion signal to the patient as a suggestion, in an open loop control mode, and send the adjusted total insulin infusion signal to an insulin infusion pump in a closed loop control mode in order for the insulin infusion pump to administer insulin based on the adjusted total insulin infusion signal" should be amended to use a consistent verb tense throughout the limitation and/or claim (e.g., sending the adjusted total insulin infusion signal). Additionally, the "and" at the end of the limitation beginning "routing…" should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "routing the received data to one or more controller devices for diabetes management of the patient, wherein the one or more controller devices include a daily profile controller device…, a meal controller device…, and a compensation control to target controller device…" is indefinite. The limitation appears to require at least three controller devices, a daily profile controller device, a meal controller device, and a compensation control to target controller device, but also encompasses routing data to a single controller device. Accordingly, it is unclear if it is Applicant's intention that the claim requires routing data to each of the recited controller devices (daily profile, meal, and compensation control to target), or the merely requires routing data to any one of the recited controller devices. 

Additionally, the limitation "adjusting the insulin infusion signals to produce an adjusted total insulin infusion signal" is indefinite, particularly when/if only one insulin infusion signal is computed/received. On what basis in a single insulin infusion signal adjusted? 
Lastly, the limitation "wherein the data acquisition controller device is configured to output data to the one or more controller devices, such that the one or more controller devices receives the output data in addition to the received metabolic measurement data and the metabolic state estimate data" is indefinite. As the limitation neither clearly recites any additional positively recited steps, nor clearly limits any previously-recited step, it is unclear in what additional method steps, if any, are required by the above-noted limitation. 
Regarding claim 9 and claims dependent thereon, the limitations "determining a reference insulin infusion signal once per day; determining a recommended residual insulin infusion signal every fifteen to thirty minutes; or determining a recommended meal insulin infusion signal every several hours" is indefinite. The relationship between these steps and the previously-recited functions of the individual controller devices is unclear. Are these steps performed in addition to the determinations of claim 1, are they intended to limit how often the controller devices of claim 1 compute the respective insulin infusion signals, etc. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and claims dependent thereon, Applicant discloses a method comprising open-loop or closed-loop control (e.g., pg. 3, lines 10-13), wherein open-loop control comprises providing real-time advice about treatment adjustments to patients with diabetes and closed-loop control comprises automatically controlling insulin delivery by the insulin pump (e.g., pg. 5, lines 1-9). Open-loop and closed-loop control are described only as alternatives, with no single disclosed embodiment comprising both sending an adjusted total insulin infusion signal to the patient as a suggestion, and sending the adjusted total insulin infusion signal to an insulin infusion pump in order for the insulin infusion pump to administer insulin based on the adjusted total insulin infusion signal. Accordingly, the specification as filed lacks sufficient support for the claims, specifically the limitation "send[ing] the adjusted total insulin infusion signal to the patient as a suggestion, in an open loop control mode, and send[ing] the adjusted total insulin infusion signal to an insulin infusion pump in a closed loop control mode in order for the insulin infusion pump to administer insulin based on the adjusted total insulin infusion signal" (emphasis added). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5 and 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0173761 A1 (Kanderian).
Regarding claim 1, Kanderian teaches a method for managing diabetes of a patient, comprising: 
receiving metabolic measurement data and metabolic state estimate data of a patient at a system coordinator controller device (¶ [0300] insulin response controller receiving glucose data and supplemental information as inputs); 
routing the received data to one or more controller devices for diabetes management of the patient (¶ [0300] model predictive control feature that assists the controller to use supplemental information to anticipate changes in glucose concentration and modify output commands), wherein the one or more controller devices include a daily profile controller device configured to compute a reference insulin infusion signal in response to at least a metabolic state estimate of the patient (e.g., ¶ [0135] insulin delivery to achieve desired basal blood glucose), a meal controller device configured to compute a recommended meal insulin infusion signal in response to data relating to intake of a meal by the patient (e.g., ¶ [0304] providing inputs to the controller that increases the amount of insulin in anticipation of a meal), and a compensation control to target controller device configured to compute a recommended residual insulin infusion signal in response to data relating to glucose level excursions of the patient caused by non-meal occurrences (¶ [0305] providing inputs to the controller that decreases (or eliminates) the amount of insulin infused into the body to compensate for glucose concentrations during periods of heavy exercise); 
receiving and monitoring the insulin infusion signals from the one or more controller devices (insulin for maintaining basal glucose, reduced insulin during exercise, increased insulin in preparation of a meal, etc. discussed above) and adjusting the insulin infusion signals to produce an adjusted total insulin infusion signal (¶ [0300] where the user may manually input supplemental information and a model predictive control feature assists the controller to use the supplemental information to anticipate changes in glucose concentration and modify the output commands accordingly); 
sending the adjusted total insulin infusion signal to the patient as a suggestion, in an open loop control mode (¶ [0137] in "semi-closed loop" embodiments, the user is prompted about insulin to be delivered), and/or sending the adjusted total insulin infusion signal to an insulin infusion pump in a closed loop control mode in order for the insulin infusion pump to administer insulin based on the adjusted total insulin infusion signal (¶ [0137] in the "semi-closed loop" embodiments, the controller may issue commands to infuse insulin after user input and/or (¶ [0110] where, in closed-loop embodiments, the controller commands an infusion device to release insulin into the body at a rate that causes the insulin concentration in the blood to follow a similar concentration profile as would be caused by fully functioning human beta-cells responding to blood glucose concentrations in the body); and
receiving at a data acquisition controller device (i.e., hardware and/or software of controller which receives input data) continuous glucose monitoring data (¶ [0300] where the controller uses glucose as an input; ¶ [0108] blood glucose sensor/intravenous insulin infusion system can use a continuous glucose sensor for frequent blood glucose determination), insulin pump data (¶ [0232] where modifying commands to compensate for the insulin delivery delay and/or the insulin clearance can be performed based on a weighted history of past insulin delivery, indicating insulin pump data is acquired), exercise or meal data from external data sources (¶¶ [0300]-[0305]), wherein the data acquisition controller device is configured to output data to the one or more controller devices, such that the one or more controller devices receives the output data in addition to the received metabolic measurement data and the metabolic state estimate data (¶ [0300] where the controller and/or model predictive control feature uses, i.e., receives, glucose and one or more additional inputs to anticipate changes in glucose concentration and modify the output commands). 
Regarding claim 2, Kanderian teaches the data acquisition module is configured to output data including: a single, processed glucose sample at a specific time, a history of glucose samples up to a specific time, or a statistic computed from glucose samples up to a specific time (¶ [0279] where measurement values for a minute are periodically transmitted); a most recent actual insulin pump command, a history of recent insulin pump; commands up to a specific time, or a statistic computed from recent commands (¶ [0232] where modifying commands to compensate for the insulin delivery delay and/or the insulin clearance can be performed based on a weighted history of past insulin delivery, indicating at least recent pump history is output and acquired); and exercise process and meal data at the specific time (¶ [0300] where the exercise and meal inputs are provided as additional inputs to the controller). 
Regarding claims 3-5, Kanderian teaches receiving by the one or more controller devices the data outputted by the data acquisition controller device; and computing by the one or more controller devices said metabolic measurement data, including at least one of continuous glucose measurements and insulin measurements (¶ [0300] where the controller uses glucose as an input; ¶ [0108] a blood glucose sensor/intravenous insulin infusion system can use a continuous glucose sensor for frequent blood glucose determination; ¶ [0232]; etc.), and metabolic state estimate data, including at least one of meal data, exercise data, insulin infusion data, glucagon infusion data, and hypoglycemia treatment data (¶ [0300] input of start of a meal, an anticipated carbohydrate content of the meal, a start of an exercise period, an anticipated exercise duration, an exercise intensity estimation, etc., which can be derived from measured values (e.g., ¶¶ [0302]-[0305]).
Regarding claim 7, Kanderian teaches receiving at the one or more controller devices data X times per hour, where 0<X<7200 (e.g., ¶ [0279] where glucose data is transmitted and received every minute), and outputting at least one of a vector of estimates of metabolic states of an individual, a single, processed glucose sample at a specific time, a history of glucose samples up to a specific time, or a statistic computed from glucose samples up to a specific time (¶ [0252] where the digital sensor values are, e.g., combined, averaged, etc., to minimize the effects of anomalous data points before they are provided as an input to the controller; ¶ [0279] where glucose data stored in a buffer is provided as an input to the controller; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanderian in view of US 2008/0287755 A1 (Sass).
Regarding claim 6, Kanderian teaches the limitations of claim 3, as discussed above, but does not expressly teach the method further comprises determining whether a predefined increased risk of hypoglycemia or hyperglycemia exists, to reduce or discontinue a suggested insulin infusion when the predefined increased risk of hypoglycemia is determined to exist; and generating a notification when the predefined increased risk of hyperglycemia is determined to exist.
Sass teaches a method comprising receiving data (e.g., continuous blood glucose data); determining whether a predefined increased risk of hypoglycemia or hyperglycemia exists (¶ [0046] an indication of the degree of hypoglycemia/hyperglycemia risk), suggesting an action if a predefined increased risk of hypoglycemia is determined to exist (¶ [0046] suggestion of an action to be taken as a result of the condition of concern) and notifying a user if the predefined increased risk of hyperglycemia is determined to exist (¶ [0046] where a notification provides an indication of degree of risk or the condition of concern).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kanderian with determining whether a predefined increased risk of hypoglycemia or hyperglycemia exists and generating a notification when the predefined increased risk of hyperglycemia is determined to exist as taught/suggested by Sass in order to provide a user with simple and effective mechanisms to monitor glucose level trends to aid in the user's management and control of glucose levels (Sass, ¶ [0004]).

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanderian in view of US 2009/0221890 A1 (Saffer).
Regarding claim 8, Kanderian teaches limitations of claim 3, as discussed above, but does not teach the method further comprises assessing at the one or more controller devices a patient profile X times per month, where 0<X<60; and outputting at least one of a daily profile of an individual's meal behavior as a function of the time of day, a daily profile of the individual's exercise behavior as a function of the time of day; or a daily profile of the individual's utilization of insulin as a function of the time of day.
Saffer teaches a method comprising assessing, with a controller device, a patient profile X times per month, where 0<X<60 (¶ [0072] where patient profile 328 can be read by monitoring algorithm 326 once a day), wherein the profile comprises data indicating of an individual's utilization of insulin as a function of the time of day (¶ [0046] where the patient profile 328 contains the time, date, and mode of operation every time an insulin dosage is transmitted to the pump system 106).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kanderian with the method further comprising assessing at the one or more controller devices a patient profile X times per month, where 0<X<60 as taught and/or suggested by Saffer and outputting a daily profile based on the observed data, such as the individual's utilization of insulin as a function of the time of day, in order to permit a user to visual trends in the patient's insulin usage. 

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanderian.
Regarding claim 9, Kanderian teaches the limitations of claim 1, as discussed above. While Kanderian teaches/suggests updating (or repeating a determination of) insulin infusion signals after a predetermined period of time (e.g., claim 12), Kanderian does not teach the method comprises determining a reference insulin infusion signal once per day; determining residual insulin infusion signal every fifteen to thirty minutes; or determining a recommended meal insulin infusion signal every several hours. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method of Kanderian with at least one of the claimed time periods because Applicant has not disclosed that said time periods provide an advantage, are used for a particular purpose, or solve a stated problem. Rather, Applicant expressly discloses the frequency of each of the claimed determinations "may be greater or less as desired or required" than the time period(s) claimed (pg. 25, lines 13-18). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the time period(s) disclosed/suggested by Kanderian (e.g., based on a maximum anticipated rate of change of the blood glucose level, an insulin delivery system minimum insulin dosage, insulin sensitivity, etc. as described in ¶ [0223]) because either process/method enables anticipating changes in glucose concentration and modify the output/insulin commands accordingly. Alternatively/Additionally, as one of ordinary skill in the art would readily appreciate meals are often/typically consumed every several hours, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method of Kanderian with at least determining a recommended meal insulin infusion signal at least every several hours in order to facilitate modifying output commands in response to each meal or anticipated meal (Kanderian, ¶ [0300], ¶ [0304], etc.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,420,489 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of US 10,420,489 B2 recites/anticipates each limitation of claims 1-9 of the present application. Though claims 1-10 of US 10,420,489 B2 are directed an apparatus and/or system, the components of said system are recited as being configured for performing steps of the method recited in claims 1-9 of the present application. Accordingly, the apparatus/system of claims 1-10 of US 10,420,489 B2, in its normal and usual operation, would perform the method steps as claimed and therefore anticipates the claimed process. See MPEP 2112.02. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791